Title: General Orders, 22 May 1777
From: Washington, George
To: 



Head-Quarters, Morristown May 22nd 1777.
Epsom.France.


The following arrangement is to take place for the present, subject to such alterations as circumstances may hereafter require. Viz:
The 1st 5th 9th and 13th regiments from Virginia, with Hazen’s regiment; to compose the first Brigade from that State, under the command of Brigadier Genl Muhlenberg—The 2nd 6th 10th and 14th regiments, to compose the second, under the command of Brigadier Genl Weedon—These two brigades to form a division, to be commanded by Major Genl Greene.
The 3rd 7th 11th and 15th Virginia regiments, to compose the third brigade of that State, under the command of Brigadier Genl Woodford: And the 4th 8th and 12th together with Grayson’s and Patton’s, to compose the fourth, under the command of Brigadier Scott—These two brigades to form another division, to be commanded by Major Genl Stephen.
The 1st 3rd and 6th Maryland regiments, and that from the lower Counties, on Delaware, to compose the 1st Maryland brigade, under

the command of Brigadier Smallwood: and the 2nd 4th and 7th from the same State, and the German Battalion, to compose the second, under Brigadier De-Borre—These two brigades to form another division, under the command of Major Genl Sullivan.
The 1st 2nd 7th and 10th Pennsylvania regiments, and Hartley’s; to compose the first brigade, from that State, under the command of Brigadier Wayne—And the 4th 5th 8th and 11th—the second brigade, under the command of Brigadier De-Haas—These two brigades to form another division; to be commanded by Major General Lincoln.
The 3rd 6th 9th & 12th Pennsylvania regts and Spencers, to form the third brigade from that State; and the 1st 2nd 3rd and 4th Jersey regts to compose the Jersey brigade—These two brigades, to compose another division, under the command of Major Genl Lord Stirling.
General Knox is to make an arrangement of the Field-Artillery; alloting a proportionate number of pieces to each brigade. A sufficient quantity of spare ammunition, for both Artillery and Musquetry (to be conveyed in secure carriages) he is also to give the necessary orders for.
